Case 2:06-cr-14069-KMM Document 153 Entered on FLSD Docket 08/13/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 2:06-cr-14069-KMM

  UNITED STATES OF AMERICA,

  v.

  ERIC MARTIN MATTHEWS,

         Defendant.
                                                  /

                      ORDER ON REPORT AND RECOMMENDATION

         THIS CAUSE came before the Court upon Defendant Eric Martin Matthews’

  (“Defendant”) Motion Pursuant to Brady v. Maryland (“Brady Motion”) (ECF No. 103), Motion

  to Withdraw Guilty Plea (ECF No. 104), and Motion to Throw Out Evidence (ECF No. 108). The

  Court referred the matter to the Honorable Chris M. McAliley, United States Magistrate Judge,

  who issued a Report and Recommendation recommending that the Motions be DENIED. (“R&R”)

  (ECF No. 143). Defendant filed objections. (“Objs.”) (ECF No. 152). The matter is now ripe for

  review. As set forth below, the Court ADOPTS the R&R.

         The Court may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

  The Court “must determine de novo any part of the magistrate judge’s disposition that has been

  properly objected to.” Fed. R. Civ. P. 72(b)(3). A de novo review is therefore required if a party

  files “a proper, specific objection” to a factual finding contained in the report. Macort v. Prem,

  Inc., 208 F. App’x 781, 784 (11th Cir. 2006). “It is critical that the objection be sufficiently

  specific and not a general objection to the report” to warrant de novo review. Id.
Case 2:06-cr-14069-KMM Document 153 Entered on FLSD Docket 08/13/2020 Page 2 of 4



         The prosecution of Defendant arose from a U.S. Immigration and Customs Enforcement

  (“ICE”) investigation of online child exploitation. (ECF No. 1). On March 6, 2007, Petitioner

  pled guilty to one count of use of a computer to attempt to entice a minor to engage in sexual

  activity, in violation of 18 U.S.C. § 2422(a)(2), and one count of distribution of child pornography,

  in violation of 18 U.S.C. § 2522(a)(2). (ECF No. 21). On March 6, 2007, the Court sentenced

  Petitioner to two-hundred and sixty-two (262) months imprisonment, to be followed by lifetime

  supervised release. (ECF No. 53).

         Now, Defendant challenges his conviction arguing that the Government suppressed

  evidence in violation of Brady. In the Brady Motion, Defendant argues that the Government

  violated Brady by failing to disclose: (1) the search warrant and supporting affidavits used to

  search his home, (2) internet connection logs that Defendant later obtained from ICE through a

  Freedom of Information Act request, and (3) a subpoena to Yahoo! and two letters that Yahoo!

  wrote to ICE in response to that subpoena. (ECF No. 103). In the Motion to Withdraw Guilty

  Plea, Defendant argues that his counsel would not have knowingly told Defendant to plead guilty

  had he known of these documents. (ECF No. 104). Finally, in the Motion to Throw Out Evidence,

  Defendant argues that the search warrant was flawed because the supporting affidavit was based

  upon hearsay. (ECF No. 108).

         The Government responded in opposition to Defendant’s Motions. (ECF No. 111). First,

  the Government argues that Defendant’s Motions are a collateral attack on his conviction and

  sentence and, therefore, properly construed as motions to vacate pursuant to 28 U.S.C. § 2255. Id.

  at 2–3. And, the Government argues that Defendant’s Motions are procedurally barred because

  Defendant already filed a § 2255 motion, which the Court denied on the merits. Id. Second, the

  Government argues that even if the Court reaches the merits of the Motions, there was no Brady



                                                       2
Case 2:06-cr-14069-KMM Document 153 Entered on FLSD Docket 08/13/2020 Page 3 of 4



  violation. Id. at 15–16. Specifically, the Government argues that (1) Defendant knew of the search

  warrant, (2) search warrants can use hearsay to set forth probably cause and (3) the search warrant

  was not based only on hearsay but included Defendant’s post-Miranda admissions and

  observations of law enforcement officers. Id. at 16. Third, the Government argues that even if the

  search warrant had been suppressed, there was still sufficient evidence to convict, including

  Defendants confession. Id. at 17.

         As set forth in the R&R, Magistrate Judge McAliley recommends that the Court deny

  Defendant’s Motions. First, Magistrate Judge McAliley finds that Defendant’s Motions are

  properly construed as § 2255 motions because the Motions raise constitutional challenges to his

  conviction. R&R at 9–10. And, Magistrate Judge McAliley finds that Defendant’s Motions are

  procedurally barred because (1) Defendant filed a previous § 2255 motion, which the Court denied

  on the merits, and (2) Defendant has not received authorization from the Eleventh Circuit to file a

  successive § 2255 motion. Id. at 10.

          Third, Magistrate Judge McAliley finds that even if the Court had jurisdiction,

  Defendant’s Motions are without merit. Id. at 11. Specifically, as to Defendant’s Brady Motion,

  Magistrate Judge McAliley finds that (1) Defendant has not identified any exculpatory evidence,

  (2) Defendant has not shown that he could not have obtained these documents with reasonable

  diligence, (3) Defendant has not shown that the Government suppressed the evidence, and

  (4) Defendant cannot show a reasonable probability that the outcome of his case would have been

  difference. See id. at 11–18. Additionally, Magistrate Judge McAliley finds that Defendant’s

  Motion to Withdraw Guilty Plea and Throw Out Evidence are based on the alleged Brady violation.

  Id. at 19. As such, Magistrate Judge McAliley finds that Defendant’s Motion to Withdraw Guilty

  Plea and Throw Out Evidence have no merit because Defendant fails to establish a Brady violation.



                                                      3
Case 2:06-cr-14069-KMM Document 153 Entered on FLSD Docket 08/13/2020 Page 4 of 4



  Id. Further, Magistrate Judge McAliley finds that Defendant’s Motion to Withdraw Guilty Plea is

  barred by Rule 11(e) of the Federal Rules of Criminal Procedure. Id. at 10–11.

         In his Objections, Defendant argues that the objections that he would have raised “would

  ask this [C]ourt to violate stare decisis which requires this [C]ourt to follow the [Eleventh] Circuit

  Court of Appeal’s rulings.” Objs. at 1. Additionally, Defendant argues that he will submit his

  argument to the Eleventh Circuit in an application for leave to file successive appeal. Id. at 1–2.

  Defendant’s Objections are without merit because Defendant does not contest any of Magistrate

  Judge McAliley findings. See Macort, 208 F. App’x at 784.

         Accordingly, UPON CONSIDERATION of the Motions, the R&R, the pertinent portions

  of the record, and being otherwise fully advised in the premises, it is hereby ORDERED AND

  ADJUDGED that Magistrate Judge McAliley’s R&R (ECF No. 143) is ADOPTED and

  Defendant’s Brady Motion (ECF No. 103), Motion to Withdraw Guilty Plea (ECF No. 104), and

  Motion to Throw Out Evidence (ECF No. 108) are DENIED.

                                                              13th day of August, 2020.
         DONE AND ORDERED in Chambers at Miami, Florida, this ____



                                                     K. MICHAEL MOORE
                                                     CHIEF UNITED STATES DISTRICT JUDGE


  c: All counsel of record




                                                        4
